Exhibit 10.01


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is entered into between MacroSolve Inc., an Oklahoma
corporation (hereinafter "MacroSolve"), and Randy Ritter of (hereinafter
"Employee").


WHEREAS, MacroSolve desires to employ Employee as its Chief Operating Officer
and Employee desires to be so employed by MacroSolve upon mutually acceptable
terms.


IT IS THEREFORE AGREED that MacroSolve shall employ Employee, and Employee
agrees to be employed by MacroSolve upon the following terms and conditions and
beginning November 1st, 2011 (the "Effective Date"):


1.  Employee's Obligations:  Employee shall serve as the Chief Operating Officer
of MacroSolve beginning on the Effective Date.    Employee's services shall be
performed under the supervision and direction of the Chief Executive Officer of
MacroSolve.


Throughout the term of this contract, Employee agrees to devote such time and
effort toward the accomplishment of the goals of MacroSolve as may be necessary
for their attainment.  It is anticipated that the Employee will work full time
in this capacity performing services as are necessary or desirable for the best
interests of MacroSolve.  All services performed by Employee shall be done in a
professional manner, consistent with Employee's skill, expertise and the
standards of good business practice.


During the term of this Agreement, Employee shall conscientiously perform the
duties designated herein, and Employee may not undertake any other employment
for compensation during the term of this Agreement without the prior written
consent of MacroSolve's Board of Directors.
 
2.  MacroSolve's Obligations:  In addition to the specific obligations as
otherwise explicitly or implicitly contained herein, MacroSolve shall provide
Employee with such materials and supplies, and other support or assistance
necessary for Employee to provide the services required pursuant to this
Agreement.  MacroSolve's Chief Executive Officer shall provide to Employee such
input and assistance as it deems helpful to guide and direct Employee in
providing the services required pursuant to this Agreement.  MacroSolve shall
pay Employee a Signing Bonus on the Effective Date consisting of 50,000 shares
of MacroSolve Stock, the certificate(s) for which shall bear a standard Rule 144
restrictive legend as shall all Stock issued pursuant to this Agreement.


3.  Compensation:  MacroSolve agrees to pay Employee an annual salary of
$250,000:
(a) Annual salary of $250,000 per annum paid 50% in cash and 50% in shares of
MacroSolve.
(b)  MacroSolve shares issued as compensation will be issued quarterly with the
number of shares to be determined by the Compensation Committee utilizing the
volume weighted average trading price for the three trading days preceding the
end of each calendar quarter (the “three day VWAP”).
(c)  As cash is available in the determination of the Compensation Committee,
Employee's share compensation will be reduced and cash compensation increased
until $250,000 per annum is paid as cash compensation.
 
 
1

--------------------------------------------------------------------------------

 


4.  Stock Options:  MacroSolve shall deliver Options to purchase one million two
hundred thousand incentive shares of its Stock to Employee at a Strike Price of
50 cents per share, such Options to expire if not exercised in five years from
the respective date of delivery and all unvested Options forfeited upon the
termination of Employee's employment.  Such Options shall vest as follows:
(a)  An option for 240,000 shares shall vest when MacroSolve's publicly traded
shares trade at or over $1.00 per share for five consecutive trading days.
(b)  240,000 shares vest when MacroSolve's publicly traded shares trade at or
over $2.00 per share for five consecutive trading days.
(c)  240,000 shares vest when MacroSolve's publicly traded shares trade at or
over $3.00 per share for five consecutive trading days.
(d)  240,000 shares vest when MacroSolve's publicly traded shares trade at or
over $4.00 per share for five consecutive trading days.
(e)  240,000 shares vest when MacroSolve's publicly traded shares trade at or
over $5.00 per share for five consecutive trading days.


The vesting price per share shall be adjusted for stock splits, if any, which
may occur during the term of this Agreement.


5.  Benefits:  Employee's benefits will be the standard benefits offered to all
employees of MacroSolve as listed on Exhibit "A" attached hereto with the
following exceptions:
(a)  Employee shall have vacation benefits equal to those enjoyed by other
officers of MacroSolve.
(b)  MacroSolve will pay reasonable Employee's documented relocation costs.


6.  Term and Termination:  Either party may terminate this Agreement at any time
upon sixty (60) days written notice to the other party.  This is an "at will"
employment contract.


7.  Additional Agreements:  MacroSolve and Employee mutually agree:
(a)  That deductions authorized by law or policy shall be made by MacroSolve
from monthly installments of the employee compensation due the Employee as set
forth herein.
(b)  Notwithstanding any specification or reference herein, in his management of
MacroSolve, Employee shall follow and be subject to all applicable laws of the
federal and state governments, and any and all duly adopted policies, rules and
regulations of MacroSolve.
(c)  On or before the Effective Date, Employee shall execute all of MacroSolve's
standard employment documents including, but not limited to, the Confidentiality
Agreement attached hereto as Exhibit "B".


8.  Miscellaneous Provisions:


Assignment:  Neither party shall have the right to assign its duties and rights
under this Agreement without the express, prior, written consent of the other
party.


Non-Waiver:  The failure of either party to enforce, at any time, or for any
period of time, any of the provisions of this Agreement shall not be construed
as a waiver of such provisions or of the right of such party to enforce each and
every provision of the Agreement in the future.
 
 
 
2

--------------------------------------------------------------------------------

 

 
Severability:  If any of the provisions of this Agreement shall be or become
invalid or illegal under any provision of applicable law, the remainder of this
Agreement shall not be affected.


Information:  The parties hereto agree that each has received such information
about the other and has received such counseling, advice and assistance as they
deem necessary or appropriate for entering into this Agreement.


9.  Governing Law:  This Agreement shall be governed by the laws of the State of
Oklahoma, and should any dispute arise with regard to the terms hereof, the sole
venue for such dispute shall be the District Court of Tulsa County, State of
Oklahoma.


10.  Entire Agreement:  This Agreement constitutes the entire agreement between
the parties hereto the terms hereof may not be modified or amended except in
writing in a document signed by the party against whom any such modification or
amendment is asserted.


11.  Notices:  All communications required or permitted under this Agreement
shall be in writing, addressed as follows:
 
 

  If to MacroSolve:    If to Employee:     MacroSolve, Inc. Randy Ritter    
1717 South Boulder, Suite 700          Tulsa, Oklahoma 74119       Attention:
Chief Financial Officer    

 
THIS AGREEMENT shall be binding upon and inure to the benefit of the successors
and assigns of the parties.
 

Dated the 25th day of October, 2011.                   MacroSolve Inc.       
Employee:            
/s/ HOWARD JANZEN    
   
/s/ RANDY RITTER
 
Howard Janzen  
   
Randy Ritter
 
Chairman of the Board of Directors
   
Title
 



 
3

--------------------------------------------------------------------------------

 


EXHIBIT A
STANDARD EMPLOYEE BENEFITS


MACROSOLVE EMPLOYEE BENEFITS:


Payroll:
Payroll is processed at the end of each month and net pay is direct
deposited.  Mid-month advances against monthly pay are direct deposited on the
15th of each month. If either date falls on a Saturday, funds will be
distributed on Friday. If either date falls on a Sunday, funds will be
distributed on Monday. In the event either date falls on a holiday, funds will
be distributed on the day prior to the holiday.


Medical Insurance:
The company pays 90% of employee health insurance premiums (employee is
responsible for 80% of spouse and dependent premiums, if applicable) All premium
payments are deducted through monthly, pre-tax payroll deductions.  Our current
health plan is provided by United Healthcare.   Insurance is effective the first
of the month following employment. Currently, office copays are $25 for primary
care and $50 for specialists and the Prescription copays are $10/$30/$50. Annual
deductible and maximum out of pocket limit is $2000.


Health Reimbursement Account:
In the event an insured employee or dependent incurs annual individual medical
deductible over $1,000, the company will reimburse the employee for the
deductible that exceeds $1,000, up to a maximum of $1,000 (single), $2,000
(employee + one), or $3,000 (family) total reimbursement in any annual period.


Dental Insurance
The company pays 90% of employee dental premiums (employee is responsible for
80% of spouse and dependent premiums, if applicable). All premiums are deducted
through pre-tax payroll deductions. Our current dental plan is provided by Delta
Dental and becomes effective the first of the month following employment.


Long-Term Disability Insurance:
The company provides 90 day elimination period LTD insurance at no cost for
employees. The benefit is 60% of the employee’s salary up to a maximum of $6,000
per month. This insurance is underwritten by United Healthcare.


Group Term Life Insurance:
The company provides $25,000 term life insurance at no cost for employees.
Accidental Death and Dismemberment coverage is also provided. This insurance is
underwritten by United Healthcare.


Spouse & Dependent Life Insurance:
The company provides $4,000 spousal term life insurance and $2,000 dependent
term life insurance at no cost for employees. This insurance is underwritten by
United Healthcare.


401k Retirement Plan
The company sponsors a 401k retirement plan through Bank of Oklahoma Financial
Services. New employees are immediately eligible to enter the plan at the
beginning of the next calendar quarter following hire.


The Company continually strives to provide excellent employee benefits and hopes
to announce more benefits in the future.


Stock Bonus Plan:
The company offers stock bonus plans for all salaried employees.  The plans are
based on the financial performance of the company as approved by the
Compensation Committee of the Board of Directors.  Participation in the plan is
based on individual performance, length of service and position.
 

 
 
4

--------------------------------------------------------------------------------

 
 
Vacation Leave:
Annual Vacation Leave is accrued monthly in accordance with the following
schedule.
1+ Year of Service                                10 Days
5+ Years of Service                                           15 Days
10+ Years of Service                                           20 Days


Sick Leave
The company provides 5 days of sick leave annually and is accrued each month.


Holidays:
The company observes the following holidays each year:
New Years Day
Memorial Day
4th of July
Labor Day
Thanksgiving Day & the Day after.
Christmas Day & the Day after.
One Floating Holiday at employee’s discretion to be arranged in advance with
supervisor


 
5

--------------------------------------------------------------------------------

 


EXHIBIT B
STANDARD EMPLOYMENT DOCUMENTS




EMPLOYEE CONFIDENTIALITY, NON-COMPETE AND WORK FOR HIRE AGREEMENT




IN CONSIDERATION of my employment by Macrosolve, Inc., an Oklahoma Corporation,
d/b/a Anyware Mobile Solutions, its subsidiaries, affiliates, successors and
assigns (AMS), I hereby agree to the following terms:


A. CONFIDENTIALITY


1.  
During my employment and for a period of three years after my employment ends
(regardless of the reason), I will maintain in confidence and, except as
necessary to perform my duties as an employee of AMS, not use or disclose any
confidential business information or trade secrets of AMS.  For this purpose,
“confidential business information” means all non-public information of a
competitively sensitive nature concerning AMS (regardless of whether in writing
or retained as personal knowledge), concerning research and development;
development costs and processes; pricing, cost or profit factors; internal
financial statements; quality programs; annual and long-range business plans;
marketing plans and methods; customers or suppliers; contracts and proposals;
and personnel.  For this purpose, “trade secret” is a type of intangible
property, the theft (i.e. misappropriation) of which is a tort and crime in most
states and under Federal law. It does not have to be in written form to be
protected. A trade secret generally consists of valuable, secret information or
ideas that AMS collects or uses in order to keep its competitive edge (including
confidential information supplied to AMS by its customers, clients, vendors or
agents). Examples of trade secrets are such technical information as development
or operating processes, equipment design, product specifications, computer
software in source code form, and other proprietary technology. These
restrictions do not apply to information generally available to the public or
any information properly obtained from a completely independent source.

 
2.  
Concerning trade secrets of others, I represent that my performance of all the
terms of this Agreement and as an employee of AMS does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by me in confidence or in trust prior to my employment with AMS, and I
will not disclose to AMS, or induce AMS to use, any confidential or proprietary
information or materials belonging to any previous employer or others. I agree
not to enter into any agreement, either written or oral, in conflict herewith. I
also agree to develop all Work Product in a manner that avoids even the
appearance of infringement of any third party’s intellectual property rights.

 
B. NON-COMPETE
 
1.  
For a period of two years after my employment ends (regardless of the reason), I
will not solicit, or attempt to solicit, directly or indirectly, any AMS
customer for the purpose of selling or licensing products or services that are
then competitive with products and services that are then available to that
customer from AMS; provided, however, that this restriction shall apply only
to  AMS customers (or prospective customers who received proposals) with whom I
actually have material contact (meaning direct interaction, such as through
sales calls, presentations, product development or support, or other business
dealings) in the course of performing my employment duties for AMS within two
years before the date my employment ends. It is understood that this restriction
is necessary to avoid possible compromise of the confidential information and
trade secrets of AMS.

 
2.  
For a period of two years after my employment ends (regardless of the reason), I
will not recruit, or attempt to recruit, directly or indirectly, any personnel
of AMS to induce or encourage them to leave their jobs at the corporation or
divide their time by working for a competitor

 
3.  
When my employment ends (regardless of the reason), I will provide AMS all
business records, memoranda, notes, records, drawings, manuals, disks or other
documents, contracts, calendars, telephone lists, passwords, contact lists,
computer files, equipment and media pertaining to AMS, its business or its
customers, including all copies thereof, whether in physical or electronic form

 
4.  
I agree to certify in writing, upon AMS request, that such action has been
completed.

 
 
 
6

--------------------------------------------------------------------------------

 
 
C. WORK FOR HIRE
 
1.  
I agree that AMS shall be the sole owner of all my Work Products. For this
purpose, “Work Product” shall mean all intellectual property rights, including
all trade secrets, U.S. and international copyrights, patentable inventions,
improvements, discoveries, and other intellectual property rights in any
programming, documentation, technology, or other Work Product that is created in
connection with my Work. In addition, all rights in any preexisting programming,
documentation, technology or other work product provided to AMS during the
course of my employment or engagement shall automatically become part of the
“Work Product” hereunder, whether or not it arises specifically out of “Work.”
“Work” shall mean (i) any direct assignments and required performance by or for
AMS, and (ii) any other productive output that relates to the business of AMS
and is produced during the course of my employment or engagement by AMS. For
this purpose, “Work” may be considered present even after normal working hours,
away from AMS’ premises, on an unsupervised basis, alone or with others. Unless
otherwise provided in a subsequent writing signed by AMS, this Agreement shall
apply to all Work Product created in connection with all Work conducted before
or after the execution date of this Agreement.

 
2.  
I agree to assign and do assign, by virtue of this Agreement, disclose and
deliver to AMS, as AMS’ property, all right, title and evidence I may have or
acquire with respect to any and all Work Product, and I agree to take such
further actions and sign such further instruments as AMS may request from time
to time, during or after my Work, to transfer, protect and defend its ownership
of any and all Work Product. I understand that disclose of my suggestions and
ideas are encouraged.

 
D. MISCELLANEOUS
 
1.  
In the event of any breach or threatened breach of any provision of this
Agreement, I acknowledge that the resulting injuries to AMS would be difficult
or impossible to estimate accurately, and that AMS would be certain to suffer
irreparable injury or damages. Accordingly, an award of legal damages, if
without other relief, would be inadequate to protect AMS. I therefore agree
that, in the event of any such breach, AMS shall be entitled to apply to a court
of competent jurisdiction to obtain an injunction to restrain the breach or
anticipated breach of any such covenant, and to obtain any other available
legal, equitable, statutory, or contractual relief.

 
2.  
THIS AGREEMENT SHALL BE GOVERNED BY AND ENFORCED UNDER THE LAWS OF THE STATE OF
OKLAHOMA AND APPLICABLE FEDERAL LAW.

 
3.  
This Agreement may be modified only by a written instrument signed by each of
the parties hereto.  No waiver shall be effective unless made in writing and
signed by the party against whom enforcement is sought.

 
4.  
This Agreement, to the extent it is in conflict with any other agreement I have
previously made with AMS, supersedes and modifies any and all such agreements or
other obligations concerning any other consistent aspect of the terms of my
Work.

 
5.  
Should any provision of this Agreement (or any other term of my employment)
prove invalid, unenforceable or ineffective for any reason, the remainder of the
Agreement shall nonetheless be fully enforced to the fullest extent permitted by
law, regardless of whether the invalid, unenforceable or ineffective term or
provision is severable from the remainder of the Agreement.  The parties
expressly empower and authorize any court of competent jurisdiction to modify
any term of this contract to bring any offending or invalid term into compliance
with applicable law.

 
 
IN WITNESS THEREOF, this Agreement has been executed this ________ day of
________________, 20___.
 
 
 
7

